Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4 – 9, 11 – 16 and 18 – 20 are pending.

Response to Arguments
Applicant presents the following arguments in the 11 April 2022 Request for Continued Examination:
Paragraph [0110] of Gokhale further discloses that the polling or request for information from the operation cells is based on an external device or module (i.e., a device/module external to the ‘target operation cells’). It is further submitted that Gokhale does not mention or disclose a data protection policy management module in a target computing system that compares requirements included in a data protection policy with available physical resources in the target computing system. Accordingly, it is respectfully submitted that a master storage manager in a first/master operation cell that is configured to poll or request information from other operation cells to determine the generation/creation of new metadata as described in Gokhale is not the same as a data protection policy management module that is 1) in a target computing system and 2) is configured to assess whether the plurality of hardware components on the target computing system is able to implement the data protection policy by comparing requirements included in the data protection policy with available resources in the target computing system as recited in the amended independent claims. Thus, for at least the reasons presented above, it is respectfully submitted that the rejection of independent claims 1, 8, and 15 under 35 U.S.C. § 102 as being anticipated by Gokhale be withdrawn.
However, there is absolutely no teaching or suggestion in Roundy of a target computing system that includes a data protection policy management module that is configured to assess whether the plurality of hardware components on the target computing system is able to implement the data protection policy by comparing requirements included in the data protection policy with available resources in the target computing system as recited in claims 1, 8, and 15. Accordingly, because the combination of Gokhale and Roundy fails to teach or suggest the subject matter recited in independent claims 1, 8 and 15, it is respectfully submitted that the rejection of dependent claims 2, 9, and 16 under 35 U.S.C. § 103 should be withdrawn.

Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s argument A, Applicant's arguments have been fully considered but they are not persuasive.  Gokhale discloses each storage operation cell having a storage manager. In Para. 0110, Gokhale discloses that pre-defined policy is used for determining when to send metadata to the central storage device (i.e. the central storage device is the target storage device in that scenario) such as threshold size, update schedule, type of data, etc. Furthermore, in Para. 0112, Gokhale discloses that resources such as capacity, availability, efficiency, etc. are used for determining if a storage operation cell is suitable for receiving metadata, wherein the metadata is being sent based on the policy stipulating measure for when to send (e.g. threshold size, etc.). Therefore, available resources are being compared to policy criteria. Since each storage operation cell has a storage manager, the determination of where within the cell to store the metadata, availability, etc. is being determined at the storage target. In the case of Para. 0110 where the central storage device is the target, the monitoring of resources of the central storage device as well as facilitating the sending of the metadata to the central storage device may be done by the “external device” or “module”, see Para. 0110. Gokhale goes on to discuss in Para. 0112 that each storage device’s storage activities are monitored by its storage operation cell that comprises the storage manager module. Therefore, these storage manager modules are of the operation cell that is of the storage device. This sufficiently discloses that the target computing system (or target storage device) includes a data protection policy management module (or storage manager module of the designated storage operation cell), and further that requirements of the data protection policy (such as threshold size, etc.) are compared to physical resources in the target computing system (such as capacity, efficiency, etc.). See Gokhale, Para. 0109 – 0114.

Clarification of the process for both determining the ability to implement a policy on a per-component level, as well as the process for reconstructing and applying the data protection policies on a per-component level as highlighted in Para. 0022 – 0025 and 0033 – 0039 may help in overcoming the current prior art rejection. While the claim discloses the metadata specifies a data protection solution “for each of the plurality of hardware components”, further clarification of the solutions and that the solutions are applied on a per-component level (based on component types as discussed in the specification) may help in overcoming the current rejections.  
Additionally, Para. 0025 of the specification states “configuring said designated resources to comply with the specified data protection policy measures/solutions”. Therefore, not only resources are compared to the policy to determine if they are able to implement the policy, but also are configured to comply with the policy. Should this go beyond the mere application of the policy, but of configuring the processing, networking, storage, etc. components in order to apply the policy, then clarification of such may be of interest in moving prosecution forward. 

With respect to applicant’s argument B, Applicant's arguments have been fully considered but they are not persuasive.  See response to Applicant’s argument A above. 

Terminal Disclaimer
The terminal disclaimer filed on 26 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,795,856 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 8, 11 – 15 and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0226535 issued to Pareg Gokhale (hereinafter referred to as Gokhale).
As to claim 1, Gokhale discloses capturing metadata specifying both a data protection policy applied to an enterprise application supported by a host computing system and a location of backup file data associated with the enterprise application (metadata comprises protection policies and backup location, see Para. 0060); 
transferring the enterprise application and the metadata from the host computing system to a target computing system (reconstruction criteria and metadata collected at the central storage device is sent to the located target device for reconstruction, see Para. 0110 - 0113); and 

utilizing the metadata to reconstruct the data protection policy for the transferred enterprise application on the target computing system, wherein the metadata specifies a data protection solution for each of a plurality of resource components supporting the transferred enterprise application on the target computing system (reconstruction criteria and metadata collected at the central storage device is sent to the located target device for reconstruction using predefined policies, see Para. 0110 – 0113, and polling of target devices is done in accordance with defined policies, see Para. 0101),
wherein the target computing system includes a data protection policy management module that is configured to assess whether the plurality of hardware components on the target computing system is able to implement the data protection policy by comparing requirements included in the data protection policy with available physical resources in the target computing system (monitor and suitable performance metrics, based on “pre-defined policy”, for target storage includes storage space, network resource allocation, etc., each storage operation cell having a storage manager module, the storage manager module selecting the storage time or storage cell location within the operation cell, target storage being selected based on criteria such as capacity, availability, efficiency, user preference, convenience, etc., the storage manager module of the target storage device determining when data can be reconstructed or to continue collecting data until reconstruction is possible, and once reconstruction occurs, the data is stored on the target storage device, see Para. 0109 – 0114, therefore, a storage cell within a storage operation cell of the target storage device is selected based on resources such as capacity, availability, efficiency, etc., furthermore the central storage device itself may be the target storage device as discussed in Para. 0110).

As to claim 4, Gokhale discloses utilizing the transferred metadata to restore at least a portion of the transferred enterprise application on the target computing system (reconstruction criteria and metadata collected at the central storage device is sent to the located target device for reconstruction using predefined policies, see Para. 0110 – 0113).

As to claim 5, Gokhale discloses wherein the data protection policy comprises, for each of the plurality of resource components, a data protection solution that comprises at least one of a periodic backup, a synchronous data replication process, an asynchronous data replication process, or a business continuity measure (user defined periodic update schedule, etc., see Para. 0110).20Attorney Docket No. 3065/21

As to claim 6, Gokhale discloses wherein the data protection solutions for each of the plurality of resource components is recorded in the metadata (metadata comprises protection policies and backup location, see Para. 0060).




As to claim 7, Gokhale discloses wherein the data protection solution for each of the plurality of resource components maintains the location of backup file data in accordance with the backup file retention period (metadata comprises protection policies and backup location, see Para. 0060, and retention period, see Para. 0047).

Claims 8 and 11 – 14 are rejected using similar rationale to the rejection of claims 1 and 4 – 7 above.
Claims 15 and 18 – 20 are rejected using similar rationale to the rejection of claims 1 and 4 – 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale in view of U.S. Patent No. 9,485,271 issued to Kevin Roundy et al (hereinafter referred to as Roundy).
As to claim 2, Gokhale discloses wherein each of the host computing system and the target computing system is a converged infrastructure (Cl) system.
Roundy discloses wherein each of the host computing system and the target computing system is a converged infrastructure (Cl) system (converged infrastructure, see Col. 8 lines 10 – 30).
Gokhale and Roundy are analogous due to their disclosure of implementing security policies in enterprise systems.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Gokhale's use of reconstructing enterprise data systems using backups and storage policies with Roundy’s use of converged infrastructure in order to detect compromised IT administration accounts.

Claims 9 and 16 are rejected using similar rationale to the rejection of claim 2 above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164